FILE COPY




                           COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the Criminal District Court 1 of Tarrant County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on May 30,
2018, the cause upon appeal to revise or reverse your judgment between

                      Anthony Earl Russell v. The State of Texas

          Case Number: 07-18-00018-CR Trial Court Number: 1463618D

was determined and therein our said Court made its order in these words:

        Pursuant to the opinion of the Court dated May 30, 2018, it is ordered, adjudged
and decreed that the appeal is abated and the cause is remanded to the Criminal
District Court 1 of Tarrant County, Texas for further proceedings in accordance with this
Court’s opinion entered this day.
                                       oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on May 30, 2018.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK